DETAILED ACTION
This action is pursuant to the claims filed on October 7, 2022. Currently, claims 1-14 and 16-20 are pending with claim 2 amended. Below follows a complete final action on the merits for claims 1-14 and 16-20.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant’s amendments to the claims overcome the previous claim objection. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bisch et al (US Patent No.: 5,997,528) in view of Messerly et al (US PGPUB: 2012/0310263), further in view of Ineson (US PGPUB: 2007/0066970).  
Regarding independent claim 1, Bisch discloses a surgical hub (Figure 1: 1) for use with a surgical instrument (Figure 1: 19) configured to deliver therapeutic energy to tissue at a surgical site of a surgical procedure (Abstract, Col. 6, Lines 41-50 refer to the instrument as a coagulation instrument used during a surgical procedure), wherein the surgical hub comprises: 
a hub enclosure (Figure 1: 7), comprising docking stations (Figure 6: 137; Col. 8, Lines 36-38 refer to the rails 137 of hub enclosure 7 for guiding modules 13 into position in the hub enclosure 7 so they properly align with backplane 101) including docking ports comprising data and power contacts (Figure 5: 127; Col. 8, Lines 19-22 refer to connectors 127 as providing power and data communication; where Col. 9, Lines 9-11 refer to the connector 171 of each module that is connectable to docking port 127); [Note Fig. 6 displays multiple docking stations 137 and thus includes at least a first, second, third, fourth, and fifth docking stations 137 and corresponding first, second, third, fourth, fifth connectors 171 of the modules 137] and 
a first module removably retainable in a first docking station among the docking stations  (Figure 5 and 6: first of docking station 137 including first of ports 127; Col. 8, Lines 19-22 refer to connectors 127 as providing power and data communication; where Col. 9, Lines 9-11 refer to the connector 171 of each module that is connectable to docking port 127; Col. 8, Lines 36-38 refer to the rails 137 (interpreted as docking station) for guiding one or more modules 13 into position in the hub enclosure 7 so they properly align with backplane 101; where Col. 7, Lines 2-6 refer to the modules for housing control circuitry for operating the instruments in order to optimize the surgery); 
a second module removably retainable in a second docking station among the docking stations  (Figure 5 and 6: second of docking station 137 including second of ports 127; Col. 8, Lines 19-22 refer to connectors 127 as providing power and data communication; where Col. 9, Lines 9-11 refer to the connector 171 of each module that is connectable to docking port 127; Col. 8, Lines 36-38 refer to the rails 137 (interpreted as docking station) for guiding one or more modules 13 into position in the hub enclosure 7 so they properly align with backplane 101; where Col. 7, Lines 2-6 refer to the modules for housing control circuitry for operating the instruments in order to optimize the surgery).
While Bisch discloses supplying therapeutic energy to treat tissue and one or more (first, second, third, fourth, fifth, etc.) modules removably retainable into the docking station, Bisch does not explicitly disclose first removable module is a combo generator module comprises: an ultrasonic energy generator component; a radio frequency (RF) energy generator component; and a connection port, wherein at least one of the ultrasonic energy generator component and the radio frequency (RF) generator component is couplable to the surgical instrument through the connection port. 
However, Messerly discloses a surgical system (Figure 17: 1000) comprising a combo generator (1002; [0151]-[0152]), wherein the combo generator comprises: an ultrasonic energy generator component (1010); a radio frequency (RF) energy generator component (1008); a connection port, wherein at least one of the ultrasonic energy generator component and the radio frequency (RF) generator component is couplable to the surgical instrument (1004) through the connection port (Figure 17 displays the connection port between the combo generator 1002 and the surgical instrument 1004; [0151]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first removably retainable module of Bisch to incorporate the combo generator module comprises: an ultrasonic energy generator component; a radio frequency (RF) energy generator component; and a connection port, wherein at least one of the ultrasonic energy generator component and the radio frequency (RF) generator component is couplable to the surgical instrument through the connection port of Messerly. This configuration provides the benefit of utilizing different functional elements for driving different kinds of surgical devices ([0151]), thereby increasing the versatility of the device. Note, the modification results in the combo generator of Messerly to be removably retainable module in the docking station of Bisch.  
Further, while Bisch discloses a module second removably retainable in a second docking station, Bisch does not explicitly disclose this module is a smoke evacuation module is configured to evacuate smoke generated by an application of the therapeutic energy to the tissue by the surgical instrument.
However, Ineson discloses a modular surgical hub (Fig. 1: 20) comprising a smoke evacuation module (22). The smoke evacuation module (22) is configured to evacuate smoke generated by an application of energy to tissue ([0021]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the second removable retainable module of Bisch to incorporate the smoke evacuation module configured to evacuate smoke generated by an application of the first or second therapeutic energy to the tissue of Ineson. This configuration provides the benefit increased ability for the surgeon to easily reach and operate the smoke evacuation module ([0007]). 
Regarding dependent claim 2, in view of the combination of claim 1, Bisch further discloses wherein the docking ports include a first docking port (first one of 127 in Fig. 5), and wherein the second docking station (second one of 137 in Fig. 6), comprises a second docking port that has data and power contacts (second0 one of 127 in Fig. 5).
Regarding dependent claim 3, in view of the combination of claim 2, Bisch further discloses further comprising a suction and irrigation module removably retainable in the second docking station (Col. 8, Lines 28-31 refer to the hub comprising irrigation/aspiration module).
Regarding dependent claim 4, in view of the combination of claim 3, Bisch further discloses wherein the combo generator module comprises a third docking port connectable to the first docking port of the first docking station (Figure 5: 127; Col. 8, Lines 19-22 refer to connectors 127 as providing power and data communication; where Col. 9, Lines 9-11 refer to the connector 171 of each module that is connectable to docking port 127). Note the modification results in the combo generator of Messerly comprising the third docking port 171 of Bisch, necessarily connectable to the first docking port 127 of Bisch. 
Regarding dependent claim 5, in view of the combination of claim 4, Bisch further discloses wherein the suction and irrigation module comprises a fourth docking port connectable to the second docking port of the second docking station (Figure 5: 127; Col. 8, Lines 19-22 refer to connectors 127 as providing power and data communication; where Col. 9, Lines 9-11 refer to the connector 171 of each module that is connectable to docking port 127). Note the suction and irrigation module necessarily comprises a fourth docking port 171, necessarily connectable to the second docking port 127 of Bisch.
Regarding dependent claim 6, in view of the combination of claim 5, Bisch further discloses wherein the hub enclosure comprises a communication link between the second docking port and the first docking port (Col. 2, Lines 44-50 refer to the communication link between each of the modules).
Regarding dependent claim 7, in view of the combination of claim 1, while Messerly discloses a combo generator, Messerly does not explicitly disclose the combo generator module comprises a fluid line extendable to a remote surgical site for passing the smoke evacuated from the remote surgical site to the combo generator module.
However, Ineson discloses an electrosurgical system (Figure 1). The system comprises a fluid line (25) extendable to the remote surgical site for passing the smoke evacuated from the remote surgical site to the combo generator module (at least [0021] refer to the smoke evacuation component 108 removing smoke from the surgical site during treatment). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the combo generator of Bisch to incorporate a fluid line extendable to the remote surgical site for passing the smoke evacuated from the remote surgical site to the combo generator module of Ineson. This configuration provides the benefit increased ability for the surgeon to easily reach and operate the smoke evacuation module ([0007]).
Regarding dependent claim 8, in view of the combination of claim 1, Bisch further discloses wherein the docking station comprises brackets (141, 143) configured to slidably receive and guide the combo generator module into a working connection with the power and data contacts of the docking port (Col. 8, Lines 39-41 and Col. 9, Lines 33-48 refer to the flanges 141, 143 that join with channel bracket 187 to guide the module 13 into base unit 7). Note the modification results in the combo generator module of Messerly being guided into the docking station as outlined above.  
Regarding dependent claim 9, in view of the combination of claim 1, Bisch further discloses wherein the combo generator module comprises side brackets (187; on bottom side of module) configured to movably engage brackets of the docking station (Col. 8, Lines 39-41 and Col. 9, Lines 33-48 refer to the flanges 141, 143 that join with channel bracket 187 to guide the module 13 into base unit 7). Note the modification results in the combo generator module of Messerly being guided into the docking station as outlined above and thus necessarily comprising the brackets of Bisch.  
Claims 10-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bisch et al (US Patent No.: 5,997,528) in view of Ineson (US PGPUB: 2007/0066970). 
Regarding independent claim 10, Bisch discloses a modular surgical hub (Figure 1: 1) for use with a surgical instrument (Figure 1: 19) configured to deliver therapeutic energy to tissue at a surgical site of a surgical procedure (Abstract, Col. 6, Lines 41-50 refer to the instrument as a coagulation instrument used during a surgical procedure), wherein the modular surgical enclosure comprises: 
a first energy-generator module (first module of modules 13) configured to generate a first therapeutic energy for application to the tissue (Col. 6, Lines 45-49 refer to the modules as controlling different functions of surgical instruments; where Col. 20, Lines 1-6 refer to the therapeutic energy delivered as ultrasound); 
a first docking station comprising a first docking port that includes first data and power contacts (Figure 5 and 6: first of docking station 137 including first of ports 127; Col. 8, Lines 19-22 refer to connectors 127 as providing power and data communication; where Col. 9, Lines 9-11 refer to the connector 171 of each module that is connectable to docking port 127), wherein the first energy-generator module is slidably movable into an electrical engagement with the first data and power contacts, and wherein the first energy-generator module is slidably movable out of the electrical engagement with the first data and power contacts (Col. 8, Lines 36-38 refer to the rails 137 (interpreted as docking station) for guiding one or more modules 13 into position in the hub enclosure 7 so they properly align with backplane 101; where Col. 9, Lines 34-48 refer to the first of modules 13 movable along the docking station 137 in order to be positioned with in hub 7); 
a second energy-generator module (second module of modules 13) configured to generate a second therapeutic energy, different than the first therapeutic energy, for application to the tissue (Col. 6, Lines 45-49 refer to the modules as controlling different functions of surgical instruments; where Col. 14, Line 42 refer to the therapeutic energy delivered as bipolar coagulation, interpreted as different therapeutic energy as above ultrasound); 
a second docking station comprising a second docking port that includes second data and power contacts (Figure 5 and 6: second of docking station 137 including second of ports 127; Col. 8, Lines 19-22 refer to connectors 127 as providing power and data communication; where Col. 9, Lines 9-11 refer to the connector 171 of each module that is connectable to docking port 127), wherein the second energy-generator module is slidably movable into an electrical engagement with the second data and power contacts, and wherein the second energy-generator module is slidably movable out of the electrical engagement with the second data and power contacts (Col. 8, Lines 36-38 refer to the rails 137 (interpreted as docking station) for guiding one or more modules 13 into position in the hub enclosure 7 so they properly align with backplane 101; where Col. 9, Lines 34-48 refer to the second of modules 13 movable along the docking station 137 in order to be positioned with in hub 7); 
a communication bus between the first docking port and the second docking port configured to facilitate communication between the first energy-generator module and the second energy-generator module (Col. 2, Lines 44-50 refer to the communication link between each of the modules); and 
a module slidably receivable in a fourth docking station  (Figure 5 and 6: fourth of docking station 137 including fourth of ports 127; Col. 8, Lines 19-22 refer to connectors 127 as providing power and data communication; where Col. 9, Lines 9-11 refer to the connector 171 of each module that is connectable to docking port 127).
While Bisch discloses a module slidable receivable in a fourth docking station, Bisch does not explicitly disclose this module is a smoke evacuation module configured to evacuate smoke generated by an application of the first or second therapeutic energy to the tissue.
However, Ineson discloses a modular surgical hub (Fig. 1: 20) comprising a smoke evacuation module (22). The smoke evacuation module (22) is configured to evacuate smoke generated by an application of energy to tissue ([0021]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified fourth module of Bisch to incorporate the smoke evacuation module configured to evacuate smoke generated by an application of the first or second therapeutic energy to the tissue of Ineson. This configuration provides the benefit increased ability for the surgeon to easily reach and operate the smoke evacuation module ([0007]). 
Regarding dependent claim 11, in view of the combination of claim 10, Bisch further discloses wherein the first docking station comprises brackets (141, 143 on first docking station) configured to slidably receive and guide the first energy-generator module into the electrical engagement with the first data and power contacts (Col. 8, Lines 39-41 and Col. 9, Lines 33-48 refer to the flanges 141, 143 that join with channel bracket 187 to guide the module 13 into base unit 7).
Regarding dependent claim 12, in view of the combination of claim 11, Bisch further discloses wherein the second docking station comprises brackets (141, 143 on second docking station) configured to slidably receive and guide the second energy-generator module into the electrical engagement with the second data and power contacts (Col. 8, Lines 39-41 and Col. 9, Lines 33-48 refer to the flanges 141, 143 that join with channel bracket 187 to guide the module 13 into base unit 7).
Regarding dependent claim 13, in view of the combination of claim 13, Bisch further discloses wherein the first therapeutic energy is an ultrasonic energy where Col. 20, Lines 1-6 refer to the therapeutic energy delivered as ultrasound.
Regarding dependent claim 16, in view of the combination of claim 15, Bisch further discloses further comprising a third docking station (Figure 6: third of docking stations 137) comprising a third docking port that includes third data and power contacts (Figure 5: third of ports 127; Col. 8, Lines 19-22 refer to connectors 127 as providing power and data communication; where Col. 9, Lines 9-11 refer to the connector 171 of each module that is connectable to docking port 127).
Regarding dependent claim 17, in view of the combination of claim 16, Bisch further discloses further comprising a suction and irrigation module (Col. 8, Lines 28-31 refer to the hub comprising irrigation/aspiration module) slidably movable into an electrical engagement with the third data and power contacts, and wherein the suction and irrigation module is slidably movable out of the electrical engagement with the third data and power contacts (Col. 8, Lines 36-38 refer to the rails 137 (interpreted as docking station) for guiding one or more modules 13 into position in the hub enclosure 7 so they properly align with backplane 101; where Col. 9, Lines 34-48 refer to the third (i.e. suction/irrigation) of modules 13 movable along the docking station 137 in order to be positioned with in hub 7).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bisch et al (US Patent No.: 5,997,528) in view of Ineson (US PGPUB: 2007/0066970), further in view of Messerly et al (US PGPUB: 2012/0310263). 
Regarding dependent claim 14, in view of the combination of claim 10, although Bisch disclose the second therapeutic energy is bipolar coagulation energy, Bisch does not explicitly disclose wherein the second therapeutic energy is a radio frequency (RF) energy.
However, Messerly discloses a surgical system (Figure 17: 1000) comprising a combo generator (1002; [0151]-[0152]), wherein the first therapeutic energy is ultrasonic energy (1010) and wherein the second therapeutic energy is a radio frequency (RF) energy (1008).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified a module of Bisch to incorporate the second therapeutic energy is a radio frequency (RF) energy of Messerly. This configuration provides the benefit of utilizing different functional elements for driving different kinds of surgical devices ([0151]), thereby increasing the versatility of the device. Note, the modification results in the combo generator of Messerly to be removably retainable module in the docking station of Bisch.  
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bisch et al (US Patent No.: 5,997,528) further in view of Messerly et al (US PGPUB: 2012/0310263), further in view of Ineson (US PGPUB: 2007/0066970), further in view of Tabandeh et al (US PGPUB: 2019/0069962). 
Regarding independent claim 18, Bisch discloses a surgical hub (Figure 1: 1) for use with a surgical instrument (Figure 1: 19) configured to deliver therapeutic energy to tissue at a surgical site of a surgical procedure (Abstract, Col. 6, Lines 41-50 refer to the instrument as a coagulation instrument used during a surgical procedure), wherein the surgical hub comprises: 
a hub enclosure (Figure 1: 7), comprising docking stations (Figure 6: 137; Col. 8, Lines 36-38 refer to the rails 137 for guiding modules 13 into position in the hub enclosure 7 so they properly align with backplane 101) including docking ports comprising data and power contacts (Figure 5: 127; Col. 8, Lines 19-22 refer to connectors 127 as providing power and data communication); [Note Fig. 6 displays multiple docking stations 137 and thus includes at least a first, second, third, fourth, and fifth docking stations 137 and corresponding first, second, third, fourth, fifth connectors 171 of the modules 137] and
a first module removably receivable in a first docking station one of the docking stations (Figure 5 and 6: first of docking station 137 including first of ports 127; Col. 8, Lines 19-22 refer to connectors 127 as providing power and data communication; where Col. 9, Lines 9-11 refer to the connector 171 of each module that is connectable to docking port 127; Col. 8, Lines 36-38 refer to the rails 137 (interpreted as docking station) for guiding one or more modules 13 into position in the hub enclosure 7 so they properly align with backplane 101; where Col. 7, Lines 2-6 refer to the modules for housing control circuitry for operating the instruments in order to optimize the surgery); 
a second module removably receivable in a second one of the docking stations  (Figure 5 and 6: second of docking station 137 including second of ports 127; Col. 8, Lines 19-22 refer to connectors 127 as providing power and data communication; where Col. 9, Lines 9-11 refer to the connector 171 of each module that is connectable to docking port 127; Col. 8, Lines 36-38 refer to the rails 137 (interpreted as docking station) for guiding one or more modules 13 into position in the hub enclosure 7 so they properly align with backplane 101; where Col. 7, Lines 2-6 refer to the modules for housing control circuitry for operating the instruments in order to optimize the surgery); 
a processing module slidably receivable in the third one of the docking stations; and a memory module slidably receivable in the fourth one of the docking stations (Col. 7, Lines 2-6 refer to the modules for housing control circuitry for operating the instruments in order to optimize the surgery; Col. 3, Lines 31-49 specifically to the controller and memory; note the controller and memory are interpreted as one or more the modules that are slidably received by the docking station as they control the operation of the instruments); and 
a fifth module removably receivable in a fifth one of the docking stations  (Figure 5 and 6: fifth of docking station 137 including fifth of ports 127; Col. 8, Lines 19-22 refer to connectors 127 as providing power and data communication; where Col. 9, Lines 9-11 refer to the connector 171 of each module that is connectable to docking port 127; Col. 8, Lines 36-38 refer to the rails 137 (interpreted as docking station) for guiding one or more modules 13 into position in the hub enclosure 7 so they properly align with backplane 101; where Col. 7, Lines 2-6 refer to the modules for housing control circuitry for operating the instruments in order to optimize the surgery); 

While Bisch discloses supplying therapeutic energy to treat tissue and one or more (first, second, third, fourth, fifth, etc.) modules slidably receivable in the docking station, Bisch does not explicitly disclose the first slidably receivable module is a combo generator module slidably receivable in the first of the docking stations, wherein the combo generator module comprises: an ultrasonic energy generator component; a radio frequency (RF) energy generator component; and a connection port, wherein at least one of the ultrasonic energy generator component and the radio frequency (RF) generator component is couplable to the surgical instrument through the connection port. 
However, Messerly discloses a surgical system (Figure 17: 1000) comprising a combo generator module (1002; [0151]-[0152]), wherein the combo generator comprises: an ultrasonic energy generator component (1010); a radio frequency (RF) energy generator component (1008); a connection port, wherein at least one of the ultrasonic energy generator component and the radio frequency (RF) generator component is couplable to the surgical instrument (1004) through the connection port (Figure 17 displays the connection port between the combo generator 1002 and the surgical instrument 1004; [0151]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first slidably receivable module of Bisch to incorporate the a combo generator comprises: an ultrasonic energy generator component; a radio frequency (RF) energy generator component; and a connection port, wherein at least one of the ultrasonic energy generator component and the radio frequency (RF) generator component is couplable to the surgical instrument through the connection port of Messerly. This configuration provides the benefit of utilizing different functional elements for driving different kinds of surgical devices ([0151]), thereby increasing the versatility of the device. Note, the modification results in the combo generator of Messerly to be removably retainable module in the docking station of Bisch.  
Further, while Bisch discloses a second module slidably receivable in a second docking station, Bisch does not explicitly disclose this module is a smoke evacuation module configured to evacuate smoke generated by an application of the therapeutic energy to the tissue by the surgical instrument. 
However, Ineson discloses a modular surgical hub (Fig. 1: 20) comprising a smoke evacuation module (22). The smoke evacuation module (22) is configured to evacuate smoke generated by an application of energy to tissue ([0021]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified second module of Bisch to incorporate the smoke evacuation module configured to evacuate smoke generated by an application of the therapeutic energy to the tissue by the surgical instrument of Ineson. This configuration provides the benefit increased ability for the surgeon to easily reach and operate the smoke evacuation module ([0007]). 
Further, while Bisch discloses a fifth module slidably receivable in a fifth docking station, Bisch does not explicitly disclose this module is an operating-room mapping module slidably receivable in the fifth one of the docking stations. 
However, Tabandeh discloses a system including an operating-room mapping module (at least [0033], refer to the system for mapping the position of the surgical devices in the operating room). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the fifth slidably receivable module of Bisch to incorporate the operating-room mapping module of Tabandeh. This configuration provides the benefit of increasing visualization within the operating room and preventing collisions between staff and equipment ([0033]). 
Regarding dependent claim 19, in view of the combination of claim 18, Bisch further discloses wherein the docking stations comprise brackets configured to slidably guide the modules into electrical engagements with the power and data contacts of the docking ports (Col. 8, Lines 39-41 refer to the flanges 141, 143 that join with vertical web 145 to guide the module 13 into base unit 7).
Regarding dependent claim 20, in view of the combination of claim 18, Bisch further discloses comprising a display (Fig. 5).
Response to Arguments
Applicant's arguments filed October 7, 2022 have been fully considered.
Applicant argues:
“nowhere does Ineson ‘970 disclose, teach, or suggest any smoke evacuation module removably retainable in a docking station. Instead, the surgical smoke evacuator unit 22 described in Ineson '970 is effectively limited to being placed only on the bottom shelf of the cart 20. Ineson '970 does not even propose moving the surgical smoke evacuator unit 22 to the top shelf of the cart 20. Instead, Ineson '970 settles for moving the control panel 60 to the top shelf, and extending cumbersome connections from the control panel 60 to the unit 22 to avoid moving the surgical smoke evacuator unit 22. By restricting the location of the surgical smoke evacuator unit 22, Ineson '970 clearly demonstrates that a person of ordinary skill in the art would not have considered a smoke evacuation module removably retained in a docking station of a hub enclosure.” (Remarks, p. 7-8). 

This is not persuasive. Examiner reminds Applicant the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, Applicant suggests the smoke evacuation module of Ineson is not removably retainable in a docking station. However, looking at the rejection as a whole, the combination of Bisch and Ineson disclose such feature. As outlined above, Bisch discloses a series of modules removably retainable in a docking station and the rejection proposes modifying one of those removably retainable modules to be a smoke evacuation unit for the benefit of increased ability for the surgeon to easily reach and operate the smoke evacuation module. Thus, the combination of Bisch and Ineson discloses a smoke evacuation module removably retainable in a docking station. 
Further, in response to Applicant’s argument that Ineson’s smoke evacuator is limited only to the bottom shelf does not propose moving the surgical smoke evacuator: just because Ineson does not explicitly state moving evacuator does not mean it was not contemplated nor possible. Silence of said movement does not preclude the possibility if there is motivation to make the modification (see above for discussion of such motivation). Even further, the location of the smoke evacuator was not relied up for the rejection outlined above. Again, as previously discussed, Bisch discloses removable retainable modules of a docking station and Ineson was simply used to disclose one of those such modules as a smoke evacuation module. 
Lastly, Applicant argues:
“Moreover, the combination of Ineson '970 and Bisch '528 fails to resolve, or even consider, connecting the coupling member 80 with inlet 81, the hose 28, or the electrical control panel 60, in addition to the unit 22, of Ineson '970 in a removable manner to the base unit 7 of Bisch '528's microsurgical control system 1. Bisch '528 does not disclose, teach, or suggest that the base unit 7, which is relied upon by the Office to satisfy the claimed hub enclosure, is even capable of accommodating all such components. Ineson '970's main purpose is to separate the electrical control panel 60 from the surgical smoke evacuator unit 22. In doing so, Ineson '970 created a multi-component smoke evacuation system, rather than a discrete modular unit. Attempting to consolidate all such components into a discrete modular unit, to satisfy the Office's theory, defeats Ineson '970's purpose.” (Remarks, p. 8).

This is not persuasive. In response to Applicant’s argument that coupling member 80, inlet 81, hose 28, control panel 60, and unit 22 of Ineson cannot be incorporated into Bisch because Bisch does not disclose the ability to accommodate these components: the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In addition, Applicant’s asserts consolidating all these components into a discrete modular unit defeats Ineson’s purpose (which Applicant identifies as creating a multi-component smoke evacuation unit), the Examiner respectfully disagrees. First, this assertion suggests the claimed smoke evacuation module does not, and cannot, comprise any other component other than the body of the “discrete” module itself, meaning a hose, wiring, or any other component is not needed to function the smoke evacuation module – which would likely result in a non-functioning smoke evacuator module. Secondly, Examiner respectfully disagrees it was Ineson’s purpose to create a multi-component smoke evacuation unit. Ineson clearly states the purpose of their smoke evacuation module is to make is more accessible for the surgeon during a surgical procedure ([0007], [0031]). Thus, the proposed modification does not “defeat this purpose” as Applicant has stated, as the smoke evacuation module would still be accessible to the surgeon during a surgical procedure. 
Therefore, for at least the reasons outlined above, the combination of Bisch and Ineson disclose each and every limitation of claim 1 (and dependents thereof). Examines notes such arguments are the same for claims 10 and 18 (Remarks, p. 8) and as such the rejections of claims 10 and 18 (and dependents thereof) are tenable for at least the reasons outlined above with regards to claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245. The examiner can normally be reached Monday - Friday 9:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOANNE RODDEN can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        


/JOANNE M RODDEN/Supervisory Patent Examiner, Art Unit 3794